DETAILED ACTION
This office action is responsive to communication filed on September 1, 2021.
Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claim 1, that in Mitsunaga, a plurality of different images is averaged.  In contrast, amended independent claim 1 recites "a processor for realizing a control unit that sweeps information carried by each of the plurality of pixels a plurality of times by controlling the row selection circuit during a period from reception of light by the photoelectric conversion element to next reception of light by the photoelectric conversion element."  Applicant respectfully submits that Mitsunaga fails to teach, disclose, or suggest the above feature of amended independent claim 1.
The Examiner respectfully disagrees.  Mitsunaga teaches sweeping out information a plurality of times during a single exposure period (i.e. period of reception of light by the photoelectric conversion element).  For instance, “E2” in figure 4 represents a single “exposure period” (paragraph 0088).  As shown in figure 4, and detailed in paragraph 0088, the transfer signal line (110) and row signal line (109) are pulsed multiple times during the exposure period (E2) to sweep out charges from the photoelectric conversion element “PD”.  How Mitsunaga reads on the other newly amended limitations of claim 1 is detailed in the accompanying rejection of claim 1.
Therefore, the rejection is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
No claim limitations are interpreted to invoke 35 USC 112(f) at this time.
Claim Objections
Claim 12 is objected to because of the following informalities: Lack of clarity and precision.  
Claim 12 recites, starting at line 6, “a change a bias state” and “the change the bias state”.  These recitations do not conform to proper idiomatic.  The Examiner proposes changing these recitations to instead recite “a change of a bias state” and “the change of the bias state” in order to overcome this objection.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites (line 9) “the 1 to n frames”.  However, no “1 to n frames” is previously recited in claim 12.  Therefore, it is unclear what this recitation is referring to.  As such, claim 12 is deemed indefinite by the Examiner.
Claim 13 is indefinite as depending from claim 1 and not remedying the deficiencies of claim 1.
Additionally, claim 13 recites “the frames” at line 2 and “the frames” at line 4 thereof.  However, parent claim 12 recites “1 to n frames”.  Therefore, it is unclear if “the frames” in claim 13 is referring to the “1 to n frames” of claim 12 or a subset of the 1 to n frames.  As such, claim 13 is deemed indefinite by the Examiner.  This rejection may be overcome by amending the “the frames” recitations in claim 13 to instead recite “the 1 to n frames”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsunaga (US 2010/0053346).

	Consider claim 1, Mitsunaga teaches:
	A solid-state imaging element (see figures 1-3) comprising: 
	a pixel array in which a plurality of pixels are arranged in a row direction and a column direction (e.g. the even-numbered pixels in figure 3, paragraphs 0069 and 0082), each of the plurality of pixels (see figure 2) including a photoelectric conversion element (photodiode, 61, paragraph 0080) and an amp transistor (M3, 73, paragraph 0081) to a gate of which the photoelectric conversion element (61) is connected (i.e. via the transfer MOS-FET (M1, 71), see figure 2, paragraph 0081) and the gate carrying an amount of light received by the photoelectric conversion element (61) as information (i.e. carrying charge which is readout as voltage, paragraph 0081), a readout of the information being performed with respect to each row (see paragraph 0083); 
	a row selection circuit (row selector, 131, figure 3) that specifies a readout row of the pixel array (i.e. via a row select signal, paragraph 0083); and 
	a processor for realizing a control unit (control unit, 53, paragraph 0079) that sweeps information carried by each of the plurality of pixels a plurality of times by controlling the row selection circuit (131) during a period from reception of light by the photoelectric conversion element to next reception of the light by a photoelectric conversion element (e.g. according to the operation of the row select signal line (109) in figure 4, paragraphs 0088, 0089, 0091 and 0095.  For instance, “E2” in figure 4 represents a single “exposure period” (paragraph 0088).  As shown in figure 4, and 

	Consider claim 8, and as applied to claim 1 above, Mitsunaga further teaches that the sweeping performed the plurality of times is performed from one frame to n frame, and n is an integer of 2 or more, and the readout of the information with respect to each row is performed once per frame (For instance, in figure 4, the sweeping and readout are performed three times from a first frame to a third frame via operation of the transfer signal line (110) and the row-select signal line (109), paragraph 0088.).

	Consider claim 9, and as applied to claim 8 above, Mitsunaga further teaches that the output value is an average value of the results of the readouts obtained by the sweeping performed the plurality of times (i.e. by averaging a plurality of short-time exposure images, paragraphs 0108, 0110 and 0125-0127).

	Consider claim 12, Mitsunaga teaches:
	A solid-state imaging element (see figures 1-3) comprising: 
	a photoelectric conversion element (photodiode, 61, figure 2, paragraph 0080); 

	a processor for realizing a control unit (control unit, 53, paragraph 0079), the control unit (53) repeating, in a period during which the information is carried, each of the 1 to n frames including a selection period during which an output of the amp transistor is read out and a non-selection period that is accompanied by a change in bias state of the amp transistor, wherein n is an integer of 2 or more (e.g. according to the operation of the row select signal line (109) in figure 4, paragraphs 0088, 0089, 0091 and 0095.  For instance, “E2” in figure 4 represents a single “exposure period” (paragraph 0088).  As shown in figure 4, and detailed in paragraph 0088, the transfer signal line (110) and row signal line (109) are pulsed multiple times during the exposure period (E2) to sweep out charges from the photoelectric conversion element “PD”.), and the control unit averaging the read-out output to reduce the 1/f noise (e.g. by averaging a plurality of short-time exposure images, paragraphs 0108, 0110 and 0125-0127).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunaga (US 2010/0053346) in view of Robins et al. (US 2003/0112473).

Consider claim 10, and as applied to claim 9 above, Mitsunaga does not explicitly teach that the control unit calculates the average value after correcting an electric charge leakage that has occurred during the sweeping performed the plurality of times.
	Robins et al. similarly teaches performing image capture (step 211 of figure 2 or step 313 of figure 3, paragraphs 0028 and 0034) using a CMOS image sensor (105, figure 1, paragraph 0014).
	However, Robins et al. additionally teaches correcting an electric charge leakage that has occurred during the image capture (i.e. by subtracting a dark frame in step 218 of figure 2 or step 317 of figure 3, paragraphs 0029 and 0035).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the control unit calculate the average value as taught by Mitsunaga after correcting an electric charge leakage as taught by Robins et al. for the benefit of improving image quality by reducing noise (Robins et al., paragraphs 0035, 0003 and 0004).

	Consider claim 11, and as applied to claim 10 above, Mitsunaga does not explicitly teach that the control unit performs the correcting in accordance with a leakage amount measured in advance by using the solid-state imaging element.
	Robins et al. teaches that the control unit performs the correcting in accordance with a leakage amount measured in advance by using the solid-state imaging element (i.e. measured in advance in step 206 of figure 2 or step 310 of figure 3, paragraphs 0027, 0029, 0033, 0035, 0017 and 0019).

Prior Art
Consider claim 13, the prior art of record does not teach nor reasonably suggest that the control unit repeats the 1 to n frames before reception of light by the photoelectric conversion element, wherein n = p and p is an integer of 2 or more, the control unit repeats the 1 to n frames after reception of light by the photoelectric conversion element, wherein n = q and q is an integer of 2 or more, the amount of light received by the photoelectric conversion element is calculated based on a difference between information read out during 1 to p frames before the reception of light and information read out during 1 to q frames after the reception of light, in combination with the other elements recited in parent claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696